Exhibit23.3 1927 Hillgreen Drive Katy, TX 77494 Tel: 713-882-9598 www.mireandassociates.com April 22, 2013 ATTN: Mr. Michael Carey SUBJECT:UNITED AMERICAN PETROLEUM CORPORATION INDEPENDENT CONSULTANT CONSENT Mire & Associates, Inc. hereby consents to the use of its name and information from its report dated April 18, 2013, estimating reserves and developing cash flow reports for wells, in which United American Petroleum Corp. owns a Working Interest, as of January 1st, 2012.This information may be used and a copy of the report may be included in United American Petroleum Corporation’s Form 10-K/A Annual Report for the year ended December 31, 2011. Sincerely, /s/ Kurt Mire Kurt Mire Petroleum Consultant
